Exhibit 10.9

Heritage Insurance Holdings,  Inc.

A  DELAWARE CORPORATION

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") is made and entered into on
October 7, 2019, by and between HERITAGE INSURANCE HOLDINGS, INC., and its
subsidiary  companies  (collectively, the "Company"), and Kirk H. Lusk (the
"Executive").

 

 

RECITALS

 

 

1.

The Company is engaged in the insurance  and financial services industry;

 

 

2.

The Executive serve as the Chief Financial  Officer of the Company and its
Subsidiaries;

 

 

3.

The parties signed an Employment Agreement dated January 30, 2018 (the
"Agreement");

 

 

 

4.

The Company and Executive have agreed that Executive should receive a housing
allowance and travel reimbursement as set fo1th herein.

 

 

NOW, therefore, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the Company  and Executive  agree as
follows:

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties  hereby  agree as follows:

 

Section 5 of the Agreement is amended in its entirety to read:

 

"Expense  Reimbursement. During  the Employment  Term,  the Company,  upon  the
submission of supporting documentation by the Executive, and in accordai1ce with
Company policies for its executives, shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company and the Subsidiaries. Executive shall
also be reimbursed for all reasonable travel expenses to and from Clearwater,
Florida."

 

Section 8 of the Agreement is amended in its entirety to read:

 

"Temporary housing. The Company shall provide a monthly housing allowance to
Executive in the amount of $3,500."

 

Entire  Agreement. This Amendment  and the Agreement  constitute the entire
agreement between

 



1

 



--------------------------------------------------------------------------------

 

the parties hereto with respect to the subject matter hereof. It supersedes all
prior negotiations,  letters and understandings relating to the subject  matter
hereof.

 

Amendment. This Amendment may not be amended, supplemented or modified in whole
or in part except by an instrument in writing signed by the party or parties
against whom enforcement of any such amendment, supplement or modification is
sought.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which  will be deemed an original.

 

 

Agreed by:

 

Heritage Insurance Holdings, Inc.

 

 

By: /s/ BRUCE LUCAS

By: /s/ KIRK LUSK

 

 



Bruce Lucas, CEO      Kirk Lusk, CEO

 

 